Continuation Sheet

	Regarding claim 1, the applicant argues that previously presented rejection fail to disclose the claimed “first message” and “second message”.  The applicant points to step 3 of Fig. 24 of previously cited reference and argues that both portions of data in step 3 are part of a RACH message 3 and are therefore not separate messages (a “first message” and a “second message”).  However, having two arrows in the figure clearly shows that this step 3 is carried out in two separate transmission and is therefore considered to be separate messages.  In addition, even if, arguendo, the two arrows in Fig. 24 are directed to the same message 3 transmission, step 3 of Fig. 24 still clearly shows having two separate pieces of information being sent from the UE to the gNB, wherein each of the two pieces of information may be considered as an individual message being sent from the UE to the gNB and would therefore suffice to be interpreted as a first message and a second message as required by the claim.  The applicant’s argument is therefore not persuasive and the previously presented grounds of rejections are maintained. 

/JUTAI KAO/Primary Examiner, Art Unit 2473